         Case 1:21-mj-00403-RMM Document 14 Filed 08/20/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
               v.                           :       Case No. 1:21-MJ-00403 (RMM)
                                            :
LANDON KENNETH COPELAND,                    :
                                            :
                      Defendant.            :


       MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
   FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

       The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e). The United States also requests permission to provide in discovery sealed

materials, pursuant to the proposed entered protective order governing discovery. Finally, the

United States requests that any order granting this motion be made applicable to co-defendants

who may later be joined.

       The United States conferred with counsel for the defendant regarding this motion and they

do not oppose this request.




                                                1
         Case 1:21-mj-00403-RMM Document 14 Filed 08/20/21 Page 2 of 2




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                             Respectfully submitted,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:       /s/ Michael J. Romano
                                             MICHAEL J. ROMANO
                                             Trial Attorney, Detailee
                                             IL Bar No. 6293658
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             202-307-6691
                                             michael.romano@usdoj.gov




                                                 2
